                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

RANDY LAVELL WILLIAMS                                                               PLAINTIFF
ADC #127318

V.                              No. 5:18CV00076-JM-JTR

TANYA COLLINS,
Grievance Coordinator, et al.                                                    DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Complaint and Amended Complaint (Docs. 2 & 7) are DISMISSED

WITHOUT PREJUDICE for failing to state a claim upon which relief may be granted.

       2.      Dismissal is a “STRIKE,” pursuant to 28 U.S.C. § 1915(g).

       3.      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

       Dated this 11th day of June, 2019.



                                                       ____________________________________
                                                         UNITED STATES DISTRICT JUDGE
